UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2011 Commission file number: 0-32789 EMTEC, INC. (Exact name of registrant as specified in its charter) Delaware (State of incorporation or organization) 87-0273300 (I.R.S. Employer Identification No.) 11 Diamond Road Springfield, New Jersey 07081 (Address of principal executive offices, including zip code) (973) 376-4242 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer oAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes  No x As of January 12, 2012, there were outstanding 17,619,813 shares of the registrant’s common stock. RDGPreambleEnd EMTEC, INC. FORM 10-Q FOR THE QUARTER ENDED NOVEMBER 30, 2011 Table of Contents PART I – FINANCIAL INFORMATION Item 1 - Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Income 2 Consolidated Statements of Comprehensive Income 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2- Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3- Quantitative and Qualitative Disclosures About Market Risk 48 Item 4 - Controls and Procedures 49 PART II – OTHER INFORMATION Item 1 – Legal Proceedings 50 Item 1A – Risk Factors 51 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 3 – Defaults upon Senior Securities 53 Item 4 – (Removed and Reserved) 54 Item 5 – Other Information 55 Item 6 – Exhibits 56 SIGNATURES 57 RDGXBRLParseBegin PART I – FINANCIAL INFORMATION Item 1.Financial Statements EMTEC, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In Thousands, Except per Share and Share Data) November 30, 2011 (Unaudited) August 31, 2011 Assets Current Assets Cash $ $ Receivables: Trade, net of allowance for doubtful accounts Other Inventories, net Prepaid expenses and other Deferred tax asset - current Total current assets Property and equipment, net Intangible assets, net Goodwill Deferred tax asset- long term Other assets Total assets $ $ Liabilities, Put Options and Stockholders' Equity Current Liabilities Line of credit $ $ Current portion of capital lease obligation Accounts payable Warrant liability Income taxes payable Accrued liabilities Due to former stockholders of acquired companies - Customer deposits 34 34 Current portion earn-out liabilities Deferred revenue Total current liabilities Deferred tax liability Earn-out liabilities, net of current portion Put option and restricted stock liability in connection with acquisition of Dinero 98 Capital lease obligation, net of current portion Subordinated debt, net of original issue discount Accrued liabilities Total liabilities Commitments and contingencies (Note 13) Put options in connection with SDI, Covelix and Emerging acquisitions Stockholders' Equity Common stock $0.01 par value; 30,000,000 shares authorized; 17,619,813 and 17,619,813 shares issued and 17,619,813 and 17,619,813, outstanding at November 30, 2011 and August 31, 2011, respectively Additional paid-in capital Retained earnings (accumulated deficit) ) ) Accumulated other comprehensive income ) Total stockholders' equity Total liabilities, put options and stockholders' equity $ $ The Accompanying Notes are Integral Parts of these Consolidated Financial Statements. 1 EMTEC, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In Thousands, Except per Share and Share Data) For the Three Months Ended November 30, Revenues Procurement services $ $ Consulting and outsourcing Total Revenues Cost of Revenues Cost of procurement services Cost of consulting and outsourcing Total Cost of Revenues Gross Profit Procurement services Consulting and outsourcing Total Gross Profit Operating expenses: Selling, general, and administrative expenses Stock-based compensation Warrant liability adjustment ) 26 Depreciation and amortization Total operating expenses Operating income Other expense (income): Interest income – other ) (3 ) Interest expense Other (2
